Exhibit 10.1

STIFEL FINANCIAL CORP.

WEALTH ACCUMULATION PLAN

2017 RESTATEMENT

ARTICLE I –INTRODUCTION

1.1.    History, and Purpose and Amendment. Effective as of March 14, 1995,
Stifel, Nicolaus & Company, Incorporated established the Stifel, Nicolaus &
Company, Incorporated Deferred Compensation Plan and as of January 1, 1999, the
Stifel, Nicolaus & Company, Incorporated Wealth Accumulation Plan For
Administrative Associates. The prior plans were amended and restated in the form
of the Stifel, Nicolaus & Company, Incorporated 2008 Wealth Accumulation Plan.
By an instrument dated March 30, 2010, the Plan was further amended and
restated. By an instrument dated May 5, 2015, the Plan was further amended,
completely restated, renamed as the Stifel Financial Corp. Wealth Accumulation
Plan, and the sponsorship of the Plan was transferred to Stifel Financial Corp.
(the “Company”). The Company now wishes to amend and completely restate the
Plan.

Now therefore, the Plan is hereby amended and completely restated.

All amounts accrued under the Plan shall be distributed under the terms of the
Plan as in effect from time to time at the time the applicable event occurs;
except as otherwise provided in an individual award agreement applicable to a
particular amount deferred for a Participant and as interpreted and modified to
comply with Section 409A of the Internal Revenue Code. Except as otherwise
explicitly provided, all amounts accrued under the Plan for Plan Years after
2009, and all amounts accrued under the Plan that are specifically designated in
writing as subject to this Plan (such as recruitment awards), shall be governed
by the terms of this Plan document.

1.2.    Funding. The Plan is unfunded. All benefits shall be paid from the
general assets of the Employer. Shares of common stock of Stifel Financial Corp.
distributed in satisfaction of benefits awarded under this Plan are authorized
by the Stifel Financial Corp. 2001 Incentive Stock Plan, as amended and
restated, and the Stifel Financial Corp. 2007 Incentive Stock Plan for Ryan Beck
Employees.

1.3.    Overview. This Plan is intended provide a method for key employees of
the Company to acquire an equity interest in the Company to align the interests
of employees who exercise substantial responsibilities on behalf of the Company
and its Affiliates with the interests of the shareholders of the Company, to
build wealth by sharing in the success of the Company, to attract and retain in
the employment the Company persons of outstanding competence, to promote a
long-term commitment to the Company and its Affiliates, and to provide such
employees a substantial incentive to remain with the Company and not to compete
with the interests of the Company.

Benefits under the Plan are in the form of stock units or deferred cash. Each
stock unit represents the obligation of the Company to transfer one share of
Stock to the Participant at the



--------------------------------------------------------------------------------

time provided in Article VII, subject to the forfeiture provisions of this Plan
and the discretion of the Committee to settle stock units in the form of cash.
Some of the awards are elective; others are mandatory, such as bonuses paid only
in the form of stock units. Awards of stock units provide the Participant with a
participation in the value of the equity of the Company immediately from the
time of the award. Payments with respect to stock units, and payments of
deferred cash awards, are transferred systematically to employees while they are
employed after a stated period of time, and generally are forfeited upon
termination of employment before the payment date. In some cases awards are
maintained for former employees subject to an agreement not to compete.

This Plan provides for four categories of awards: Elective Deferrals, Stifel
Deferrals, Matching Credits and Other Deferrals. Each award shall become vested
and will be paid at a definite time specified in writing pursuant to this Plan
document. The Plan specifies definite vesting, matching and time of payment
attributes for each of a variety of Types of amounts deferred under the plan.
The attributes applicable to each Type are set forth in Appendix A. The
particular Type classification applicable to each Account shall be designated in
writing at the time and in the manner provided in this Plan.

1.4.    Administration. The Plan shall be administered by the Committee
described in Article VIII.

ARTICLE II –DEFINITIONS AND CONSTRUCTION

2.1.    Definitions. For purposes of the Plan, the following words and phrases,
whether or not capitalized, shall have the meanings specified below, unless the
context plainly requires a different meaning:

(a)    “Account” means a recordkeeping account maintained on the books of the
Company used solely to determine each separate objectively determinable amount
payable to a Participant or Former Participant under this Plan. Each Account may
consist of two sub-accounts:

(1)    the cash subaccount; and

(2)    the stock unit subaccount.

(b)    “Affiliated Company” means any corporation that is a member of the
controlled group of businesses, as defined in sections 414(b) and 414(c) of the
Code, or a member of an affiliated service group, as defined in section 414(m)
of the Code, that includes the Company, provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” each place it appears in
such test. A corporation or other business entity is an Affiliated Company only
while a member of such group.

(c)    “Beneficiary” means the person or persons designated by the Participant
to receive benefits which may be payable on or after the Participant’s death. In
the event there is no valid designation by the Participant, or in the event the
Beneficiary predeceases the Participant, the surviving spouse of the Participant
shall be the Beneficiary, and if there is no surviving spouse, the Beneficiary
designated by the Participant under the Stifel, Nicolaus Profit Sharing 401(k)
Plan, and if there is no such Beneficiary designated, the Participant’s estate
shall be the Beneficiary.

 

 

- 2 -



--------------------------------------------------------------------------------

(d)    “Board” means the Board of Directors of the Company.

(e)    “Cause” means a Participant: (i) is convicted in a criminal proceeding on
any felony or equivalent charge or on a misdemeanor charge that the CEO or the
Committee determines involves dishonesty; (ii) willfully fails to perform his or
her duties to the Company; (iii) violates any applicable federal or state
securities law, rule or regulation, or the applicable rules or regulations of
the Federal Reserve Board or any Federal Reserve bank, or the rules of any
exchange or self-regulatory organization to which the Company is subject;
(iv) violates any of the Company’s policies concerning hedging or pledging;
(v) violates any non-competition agreement or any agreement or policy relating
to the Company’s confidential or proprietary information; (vi) impairs, impugns,
denigrates or negatively reflects upon the Company’s name reputation or
interests; (vii) engages in conduct determined by the CEO or the Committee to be
detrimental to the Company; (viii) acts in excess or his or her authority as an
agent, officer, director or employee of the Company; (ix) engages in actions
deemed by the CEO or Committee which subject the Company to unnecessary risk to
the detriment of the interest of the Company, its shareholders or its customers;
or (x) materially fails to perform or produce at the level expected for the
position held by the Participant. Conduct detrimental to the Company shall
include, without limitation, any action that results in a restatement of the
financial statements of the Company. Whether or not a termination of employment
is for Cause shall be determined by the CEO or the Committee in his, her or its
discretion.

(f)    “Code” means the Internal Revenue Code of 1986, as amended, and all valid
regulations thereunder.

(g)    “Committee” means the Committee referred to in Article VIII.

(h)    “Company” means Stifel Financial Corp., or any successor thereto.

(i)    “Covered Compensation” means: for Participants compensated primarily on a
commission basis, compensation attributable to Gross Production; and for other
Participants, compensation in addition to base salary payable pursuant to a
bonus or incentive compensation arrangement.

(j)    “Deferral and Investment Election Form” means the written agreement
entered into between the Employee and the Employer in accordance with
Section 4.3 hereof, pursuant to which the Employee elects (i) the amount, if
any, of the Participant’s Elective Deferrals for such Plan Year, and (ii) the
investment of amounts credited to the Participant’s Account, if applicable.

(k)    “Disability” means the Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Employer.

 

- 3 -



--------------------------------------------------------------------------------

(l)    “Elective Deferrals” means the portion of a Participant’s Covered
Compensation that the Participant elects to have credited to his Account on a
pre-tax basis pursuant to Section 4.3.

(m)    “Eligible Employee” means any person, including an officer of the
Employer, who is employed by or who has agreed to commence employment with the
Employer on a full-time basis.

(n)    “Employer” means the Company and/or any Affiliated Company that adopts
the Plan with the consent of the Company. An Affiliated Company that makes
awards subject to the Plan with the consent of the Committee shall be deemed to
have so adopted the Plan.

(o)    “Former Participant” means an Eligible Employee who no longer meets the
requirements established by the Committee in accordance with Section 3.1 and who
has not received full payment of all benefits due to him or her under the Plan
with respect to prior Plan Years.

(p)    “Gross Production” means the gross commissions produced by a Participant.

(q)    “Matching Credit” means the amount that is credited to a Participant’s
Account in accordance with Section 4.5.

(r)    “Normal Retirement Age” means for amounts deferred before February 25,
2016, the date on which the Participant attains age sixty-five and has completed
eight continuous Years of Service for a Participant who was at least fifty years
of age at the time the Participant was initially hired by the Employer, and the
date on which the Participant attains a combination of age and Years of Service
of at least eighty for a Participant who was under the age of fifty years at the
time the Participant was initially hired by the Company; provided that the
Committee may designate in writing that another combination of age and/or
service shall be the Normal Retirement Age for a particular Account of a
Participant before the right to receive the compensation attributable to such
Account first becomes legally binding, as defined in IRS regulations under
section 409A of the Code; and further provided that the Normal Retirement Age
applicable to a Financial Advisor for amounts deferred before 2009 shall be the
date on which the Participant attains age sixty and has completed five
continuous Years of Service; and further provided that the Normal Retirement Age
applicable to an Administrative Associate for amounts deferred before 2009 shall
be the date on which the Participant attains age sixty-five and has completed
five continuous Years of Service. For the sake of clarity, for amounts deferred
on or after February 25, 2016, there is no applicable “Normal Retirement Age”
and any Termination of Employment will be treated as being incurred before
Participant attains his or her Normal Retirement Age.

 

- 4 -



--------------------------------------------------------------------------------

(s)    “Normal Retirement Date” means the date on which the Participant incurs a
Termination of Employment (other than upon death or Disability) on or after the
date the Participant attains Normal Retirement Age.

(t)    “Other Deferral” means an amount of the Participant’s compensation that
is credited to his Account in accordance with Section 4.6 hereof.

(u)    “Participant” means an Eligible Employee who has met the participation
requirements as set forth in Article III.

(v)    “Plan” means the Stifel Financial Corp. Wealth Accumulation Plan, as set
forth in this document and as amended from time to time hereafter.

(w)    “Plan Year” means the period commencing each January 1st and ending on
each December 31st.

(x)    “Stock” means the common stock of Stifel Financial Corp., par value
fifteen cents ($.15) per share.

(y)    “Stifel Deferral” means an amount of the Participant’s Covered
Compensation that is credited to his Account in accordance with Section 4.4
hereof.

(z)    “Termination of Employment” means termination of employment from the
Company and its Affiliated Companies (generally 50% common control with the
Company), as defined in IRS regulations under section 409A of the Code
(generally, a decrease in the performance of services to no more than 20% of the
average for the preceding thirty-six-month period, and disregarding leave of
absences up to six months where there is a reasonable expectation the Employee
will return).

(aa)    “Type” means the category of definite contribution, vesting and payment
event attributes applicable to an Account under the Plan, as described in
Appendix A.

(bb)    “Valuation Fund” means a fund or index identified in writing by the
Committee from time to time in accordance with Article VI that is used to
determine the earnings (or loss) applicable to an Account.

(cc)    “Year of Service” means a period of continuous employment with the
Employer of one year in duration.

A definition introduced later in the Plan also applies for all Plan purposes
unless the context plainly requires a different meaning.

2.2.     Gender and Number. Pronouns used in the Plan in the masculine gender
include the feminine gender, words in the singular include the plural, and words
in the plural include the singular.

 

- 5 -



--------------------------------------------------------------------------------

2.3.    Headings. All headings in the Plan are included solely for ease of
reference and do not bear on the interpretation of the text. As used in the
Plan, the terms “Article,” “Section” and “Appendix” mean the text that
accompanies the specified Article, Section or Appendix of the Plan.

ARTICLE III – PARTICIPATION

3.1.    Eligibility and Participation. Each Eligible Employee shall be a
Participant for a Plan Year if such Eligible Employee is employed in a
classification of Eligible Employees designated by the Committee as eligible to
participate in this Plan for that Plan Year. The Committee shall establish the
requirements for eligibility to participate in this Plan for each Plan Year, as
the Committee in its sole discretion shall determine. The Committee may
establish separate eligibility requirements for Elective Deferrals, Stifel
Deferrals, Matching Credits and Other Deferrals, respectively. The Committee
shall notify such Eligible Employee of eligibility requirements in a timely and
appropriate manner.

3.2.    Duration of Participation. A Participant shall continue to be a
Participant in the Plan until such Participant ceases to meet the requirements
for participation established by the Committee for the applicable Plan Year. A
Former Participant shall remain such until he or she receives full payment of
all benefits due to him or her under the Plan.

ARTICLE IV – DEFERRAL CREDITS

4.1.    Participant Accounts. The Committee, or its delegate, shall maintain a
separate Elective Deferral Account, a Stifel Deferral Account, a Matching Credit
Account and an Other Deferral Account for each Participant for each Plan Year,
to which the Participant’s Elective Deferrals, Stifel Deferrals, Matching
Credits and Other Deferral awards, if any, for such Plan Year are credited,
respectively. The Committee, or its delegate, shall maintain a separate Account
for each such award for a particular Plan Year (a “Class Year” Account), as well
as a separate Account for each award of another type, such as an award made in a
recruitment letter or an employment agreement. Each Account may include a cash
subaccount and a stock unit subaccount. The balance of an Account as of any date
is the aggregate balance of the cash subaccount and the stock subaccount
associated with that Account as of such date. The balance of a cash subaccount
or stock unit subaccount as of any date is the balance of such subaccount
determined as of the immediately preceding valuation date, plus amounts
thereafter properly credited to such subaccount. The balance of each cash
subaccount shall be expressed in United States dollars. The balance of each
stock unit subaccount shall be expressed in a number (whole or fractional) of
shares of Stock.

Such Accounts shall be used solely to determine the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.

4.2    Type of Accounts. A distinct vesting and payment event Type shall be
assigned to each Account at the time and in the manner prescribed in this
Section.

 

- 6 -



--------------------------------------------------------------------------------

The Committee shall maintain a separate Account for each separate objectively
determinable amount payable to a Participant or Former Participant pursuant to
this Plan with an associated distinct Type; so that a distinct Type shall be
assigned to and associated with each separate objectively determinable amount
payable to a Participant or Former Participant pursuant to this Plan. For
example, a separate Stifel Deferral Account would be maintained for a
Participant for each distinct Type of Stifel Deferrals made on behalf of such
Participant. The Type applicable to each Account shall be documented in writing
no later than the time prescribed below.

The Type of each Elective Deferral Account shall be set forth in writing in the
Deferral and Investment Election Form in which the Participant elects deferral
of compensation credited to the Account. The Type of each Stifel Deferral
Account, Matching Credit Account and Other Deferral Account shall be set forth
in writing no later than the time the Participant first obtains a legally
binding right to payment of an amount that is or will be credited to the
Account. The written document prescribing the Type of an Account shall be part
of this Plan. Effective January 1, 2010, any mandatory deferral Account of an
Administrative employee for which there is no different written Type designation
shall be treated as Type A-5 MRA CM25 (five year ratable vesting with annual
payout of vested portion), with the match Account treated as a Type A-5 CM C
(five year cliff vesting payable after five years) unless otherwise determined
by the Committee at the grant date. Effective January 1, 2011, any mandatory
deferral Account of a Financial Advisor for which there is no different written
Type designation shall be treated as Type FA-7 MC CM25 (seven year cliff vesting
payable after seven years). Effective January 1, 2011, any mandatory deferral
Account of an Institutional Salesman for which there is no different written
Type designation shall be treated as Type IS-5 M RA (five year ratable vesting
with annual payout of vested portion), with the match Account treated as a Type
IS-5 CM C (five year cliff vesting payable after five years).

For an Account relating to an award made before January 1, 2009 (before the Plan
document prescribed the time and form of payment by reference to Types), and any
other Account for which a Type is not explicitly designed in writing, with
definitely determinable vesting and payment dates, the Type of such Account
shall be the Type listed on Appendix A with vesting and payment dates
corresponding to the vesting and payment dates of such Account.

4.3.    Elective Deferrals. On or before the time necessary to administer
deferral elections that are effective as of the first day of the next Plan Year,
the Committee shall, in its sole discretion, determine which Participants are
eligible to make Elective Deferrals for that Plan Year. For Participants
compensated primarily on a commission basis, eligibility to make such Deferrals
may be based on whether a Participant has achieved a threshold of Gross
Production for the fiscal year ending on the November 30th immediately preceding
the Plan Year for which the eligibility determination is being made. The
threshold of Gross Production for purposes of this Section shall be established
by the Committee in its sole discretion.

A Participant who is eligible to make Elective Deferrals may specify on the
Deferral and Investment Election Form an amount of his or her Covered
Compensation to be deferred for the Plan Year under this Section. The Committee
may establish limits on the amount of Elective Deferrals that may be made by
eligible Participants for a Plan Year. Elective Deferrals shall be credited to
the Account of each Participant as of the last business day of each calendar
month. Elective Deferrals shall be credited to the Account of a Participant for
a calendar month only if he or she is a Participant on the last day of such
calendar month.

 

- 7 -



--------------------------------------------------------------------------------

The Deferral and Investment Election Form must be delivered to the Committee in
writing before the beginning of the Plan Year during which the services for
which such Covered Compensation is paid are performed. The Deferral and
Investment Election Form shall specify the Type classification applicable to
such deferral. The Deferral and Investment Election Form for each Plan Year
shall be irrevocable for the Plan Year as of the beginning of such year and
shall apply to all Covered Compensation for services rendered in such year;
except that a Participant may cancel a deferral election because of a hardship
distribution from a cash or deferred profit sharing plan that is qualified under
section 401(k) of the Code. If an election is canceled because of a hardship
distribution, any later deferral election shall be subject to the provisions
governing initial deferral elections. (For this purpose, services performed in a
payroll period containing the last day of a Plan Year shall be treated as
performed in the Plan Year in which the compensation for such services is paid.)

With respect to bonuses that are performance-based compensation, and based upon
a performance period of at least twelve months, the initial deferral election
may be made as late as six months before the end of the performance period,
provided that the Participant performed services continuously from the date upon
which the performance criteria are established through the date upon which the
Participant makes the initial deferral election. In no event may an election to
defer performance-based compensation be made after such compensation has become
both substantially certain to be paid and readily ascertainable. The term
performance-based compensation means compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve consecutive months in which the Eligible
Employee performs services.

An election made pursuant to this Section must be in writing on a Deferral and
Investment Election Form acceptable to the Committee. The Committee, in its
discretion, may prescribe appropriate election rules and procedures; provided
that elections for a Plan Year must be made not later than the last day of the
preceding Plan Year, except as permitted by IRS regulations under section 409A
of the Code.

If a Participant fails to complete a Deferral and Investment Election Form on or
before the first day of any Plan Year, the Participant shall be deemed to have
elected not to make Elective Deferrals for such Plan Year; and amounts credited
to a Participant’s cash subaccount with respect to which a Participant does not
provide investment direction shall be assigned to the default Valuation Fund
determined by the Committee, in its sole and absolute discretion.

4.4.    Stifel Deferrals. The amount of Stifel Deferrals credited to the Account
of a Participant for the Plan Year shall be the applicable percentage of the
Participant’s Gross Production (for Participants compensated primarily on a
commission basis) or Performance Based Incentive Compensation (for Participants
not compensated primarily on a commission basis) for such Plan Year established
by the Committee in its sole discretion before the time the Participant first
has a legally binding right to the compensation, as defined in IRS regulations
under section 409A of the Code.

 

- 8 -



--------------------------------------------------------------------------------

For Participants compensated primarily on a commission basis, the Account of a
Participant who achieves the designated threshold of Gross Production for the
Plan Year shall be credited with Stifel Deferrals as of the last business day of
the calendar month in which such threshold for the Plan Year is achieved, based
on Gross Production for such year through such date; and as of the last business
day of each subsequent calendar month for the remainder of the Plan Year, based
on Gross Production for such month. Notwithstanding the foregoing, effective
January 1, 2017, for participants compensated primarily on a commission basis,
the Account of a Participant who achieves the designated threshold of Gross
Production for the Plan Year, based on Gross Production through the last
business day of the Plan Year, shall be credited with Stifel Deferrals as of a
date in the first month of the following Plan Year, provided that such
individual is a Participant on such date. The threshold of Gross Production for
each Plan Year under this Section shall be established in writing by the
Committee in its sole discretion before the time the Participant first has a
legally binding right to the compensation, as defined in IRS regulations under
section 409A of the Code. For periods prior to January 1, 2017, the Account of a
Participant shall be credited with Stifel Deferrals for a calendar month only if
he or she is a Participant on the last day of such calendar month. The Committee
in its sole discretion may change such Stifel Deferral award formula by an
instrument in writing adopted before the promise of the award becomes legally
binding, as defined in IRS regulations under section 409A of the Code.

For Participants not compensated primarily on a commission basis, the Account of
a Participant shall be credited with Stifel Deferrals for a Plan Year only if he
or she is a Participant on the day designated to be eligible to the related
bonus under the Stifel Performance Based Incentive Compensation Plan.

4.5.    Matching Credits. Participants who make Elective Deferrals pursuant to
Section 4.3 also may receive an employer Matching Credit. Matching Credits for
Elective Deferrals shall equal a percentage of the Elective Deferrals credited
to the Account of the Participant. Such percentage, if any, shall be established
by the Committee in writing in its sole discretion before the first day of the
Plan Year for which the Elective Deferral is made.

Each Participant whose Account is credited with Stifel Deferrals pursuant to
Section 4.3 also may receive a Matching Credit. Matching Credits for Stifel
Deferrals shall equal a percentage of the Stifel Deferrals credited to the stock
unit subaccount of the Participant. Such percentage, if any, shall be
established by the Committee in writing in its sole discretion before the time
the Participant first has a legally binding right to the compensation, as
defined in IRS regulations under section 409A of the Code.

Matching Credits related to Elective Deferrals shall be credited to the Account
of each Participant as of the last business day of the calendar month. Such a
Participant shall receive a Matching Credit only if he or she is a Participant
on the last business day of such calendar month, or such other date as
prescribed in advance by the Committee in writing.

 

- 9 -



--------------------------------------------------------------------------------

Matching Credits related to Stifel Deferrals shall be credited to the Account of
each Participant as of the last business day of the calendar year for which the
related deferral is credited, or such other date as prescribed in advance by the
Committee in writing.

4.6.    Other Deferrals. An Employer may award an Eligible Employee a right to
deferred compensation from time to time; for example, in a recruitment letter
agreement. Any such award shall identify in writing the objectively determinable
amount of the award and the Type of the Account to which such deferred
compensation is credited. Such a written instrument shall be adopted no later
than the time the Participant first obtains a legally binding right to payment
of an amount that is or will be credited to such an Account.

Any amount of compensation deferred under an arrangement between an Employee and
the Employer that does not specifically refer to this Plan, and that is not a
short-term deferral or otherwise exempt from section 409A of the Internal
Revenue Code, shall be treated as subject to the terms and conditions of this
Plan relating to time and form of payment, with a Type determined under the last
paragraph of Section 4.2.

ARTICLE V – VESTING AND FORFEITURE

5.1.    Vesting in Elective Deferrals. A Participant shall be 100% vested in his
Elective Deferrals at all times.

5.2.    Stifel Deferrals, Matching Credits and Other Deferrals Regular Vesting
Date. A Participant or Former Participant shall be vested in all, or a
designated portion of, Stifel Deferrals, Matching Credits and Other Deferrals,
and any earnings thereon, credited to such Participant’s or Former Participant’s
Account for a Plan Year on the last day of the calendar year specified in
Appendix A for the Type applicable to that Account (or other date explicitly
provided in an award agreement for an Other Deferral account).

The vested percentage of an Account Type with a designated ratable vesting
schedule from time to time shall be a percentage of the balance of the Account
determined ratably over the period specified for such Type, based on the
completed whole Years of Service beginning on the first day of the Plan Year for
which an amount was allocated to the Account (or: (i) for periods before
January 1, 2017, on the first day of the Plan Year immediately following the
year for which an amount was allocated to the Account in the case of an award
based on monthly gross production or commission payroll, or other date
explicitly provided in an award agreement for an Other Deferral account or
(ii) for periods on or after January 1, 2017, on the first day of the Plan Year
during which an amount was allocated to the Account in the case of an award
based on annual gross production or commission payroll, or other date explicitly
provided in an award agreement for an Other Deferral account). For example, the
percentage of an Account Type with a vesting schedule designated “five year
ratable” shall be determined as follows:

 

Years of Service

   Vested Percentage

1

   20%

2

   40%

3

   60%

4

   80%

5

   100%

 

- 10 -



--------------------------------------------------------------------------------

The vested percentage of an Account Type with a designated cliff vesting
schedule shall be 0% until completion of the designated number of completed
whole Years of Service, beginning on the first day of the Plan Year for which an
amount was allocated to the Account (or: (i) for periods before January 1, 2017,
on the first day of the Plan Year immediately following the year for which an
amount was allocated to the Account in the case of an award based on monthly
gross production or commission payroll, or other date explicitly provided in an
award agreement for an Other Deferral account or (ii) for periods on or after
January 1, 2017, on the first day of the Plan Year during which an amount was
allocated to the Account in the case of an award based on annual gross
production or commission payroll, or other date explicitly provided in an award
agreement for an Other Deferral account); and 100% after such time.

Notwithstanding the above, the entire balance of an Account shall be vested on
the occurrence of any of the following, if such event occurs earlier than the
date designated above:

(a)    the date the Participant’s or Former Participant’s Disability;

(b)    the date the Participant or Former Participant dies; and

(c)    the date a Participant incurs an involuntarily Termination of Employment
because of a restructuring of the business of the Employer, which means the
closing of an office or elimination of a business unit, and not solely because
of the individual performance of the Participant.

5.3.    Extended Vesting for Noncompetition.

(a)    If a Participant incurs a Termination of Employment on or after attaining
his or her Normal Retirement Age (i.e., retires on his or her Normal Retirement
Date), Accounts that are not vested at such time shall not be subject to the
vesting schedules and date described in Section 5.2, but instead shall vest on
the date that occurs one year after such a Termination of Employment, provided
that the Participant or Former Participant enters into a retirement agreement,
complies with applicable noncompetition provisions and does not experience a
forfeiture under Section 5.4 within that one year period.

(b)    If a Participant incurs a Termination of Employment before attaining his
or her Normal Retirement Age or incurs a Termination of Employment after
attaining his or her Normal Retirement Age in the case of an Account that is not
coded as “Mandatory” (M) or “Elective” (E) pursuant to Appendix A, but, at the
discretion of the CEO or the Committee, is granted the right to receive payment
of the amount credited to an Account (other than a Matching Credit Account) that
is not vested at such time, subject to compliance with the noncompetition
provisions of Section 5.4 or an alternate agreement not to compete, such Account
shall not be forfeited merely because of Termination of Employment before the
relevant scheduled vesting

 

- 11 -



--------------------------------------------------------------------------------

date or dates, but shall continue to vest on the relevant scheduled vesting date
or dates so long as the Participant does not engage in a Competitive Activity or
a Soliciting Activity, as defined in Section 5.4 or the alternate agreement not
to compete, until such time. A Participant must apply for such a forfeiture
waiver in writing. The discretionary extended vesting provisions of this
subsection do not apply to Matching Credit Accounts. For the sake of clarity,
one of the purposes of the discretion afforded the CEO and the Committee in this
Section 5.3(b) is to allow the Company, acting through the CEO or the Committee,
to provide an exception to the forfeiture provisions when that result is in the
best interests of the Company based on an evaluation of the particular facts and
circumstances of a Participant’s Termination of Employment.

(c)    Effective August 9, 2010, the Stifel Deferral Accounts, Matching Credit
Accounts and other Deferral Accounts of Participants who had not attained Normal
Retirement Age as of August 9, 2010 shall not be forfeited merely because of
Termination of Employment before such Accounts vest, but shall vest on the
normal vesting date prescribed in Section 5.2, provided that the Participant or
Former Participant does not engage in a Competitive Activity or a Soliciting
Activity, as defined in Section 5.4, until such time. This subsection (c) shall
not apply to Accounts established on or after August 9, 2010.

5.4.    Forfeiture. Except as provided in Section 5.3, a Participant shall
forfeit nonvested amounts credited to the Participant’s Stifel Deferral,
Matching Credit and Other Deferral Accounts upon Termination of Employment
before Normal Retirement Age before such Accounts vest in accordance with
Section 5.2, subject to restoration of forfeitures upon re-employment as
provided in Section 5.5.

Notwithstanding anything to the contrary herein, in the case of an Account
subject to the extended vesting rules of Section 5.3, if a Participant or Former
Participant incurs a Termination of Employment before the relevant scheduled
vesting date or dates, then for so long as the Participant or Former Participant
does not engage in a Competitive Activity or a Soliciting Activity, such Account
will continue to vest on the relevant scheduled vesting date or dates. If at any
time before such Account vests, the Participant or Former Participant engages in
a Competitive Activity or a Soliciting Activity, any unvested portion of such
Account will be forfeited at that time.

Definitions: The following words and phrases, whether or not capitalized, shall
have the meanings specified below for purposes of this Section:

“Client” means any client, former client or prospective client of the Firm to
whom the Participant or Former Participant provided services, or for whom the
Participant or Former Participant transacted business, or whose identity became
known to the Participant or Former Participant in connection with the
Participant’s or Former Participant’s relationship with or employment by the
Firm.

“Competitive Activity” means to:

(a)    form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise; or

(b)    associate (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Competitive
Enterprise and in

 

- 12 -



--------------------------------------------------------------------------------

connection with such association engage in, or directly or indirectly manage or
supervise personnel engaged in, any activity (1) which is similar or
substantially related to any activity in which the Participant or Former
Participant was engaged, in whole or in part, at the Firm, (2) for which as had
direct or indirect managerial or supervisory responsibility at the Firm, or
(3) which calls for the application of the same or similar specialized knowledge
or skills as those utilized by the Participant or Former Participant in the
Participant’s or Former Participant’s activities at the Firm at any time during
the one-year period immediately prior to the Termination of Employment of the
Participant or Former Participant, and, in any such case, irrespective of the
purpose of the activity or whether the activity is or was in furtherance of
advisory, agency, proprietary or fiduciary business of either the Firm or the
Competitive Enterprise. (By way of example only, an “advisory” investment banker
joining a leveraged-buyout firm or a research analyst becoming a proprietary
trader or joining a hedge fund would constitute a Competitive Activity.)

“Competitive Enterprise” is a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in, financial
services such as investment banking, public or private finance, financial
advisory services, provision of investment advice, products or services, private
investing (for anyone other than the Participant or Former Participant and
members of the Participant’s or Former Participant’s family), merchant banking,
asset or hedge fund management, securities brokerage, sales, lending, custody,
clearance, settlement or trading.

“Firm” means the Company and any Affiliated Company.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

“Soliciting Activity” means to: directly or indirectly, (1) Solicit a Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client, or
(3) Solicit any person who is an Employee to resign from the Firm or to apply
for or accept employment with, or agree to perform services for, any Competitive
Enterprise.

Notwithstanding anything to the contrary herein, if a Participant or Former
Participant incurs a Termination of Employment for Cause, at any time before the
Stifel Deferral, Matching Credit or Other Deferral Accounts of such Participant
is paid to him, all amounts credited to the Participant’s Stifel Deferral,
Matching Credit or Other Deferral Accounts shall be forfeited, regardless of
whether such amount is vested. In addition, a Participant shall forfeit
nonvested amounts credited to the Participant’s Accounts that are not coded as
“Mandatory” (M) or “Elective” (E) pursuant to Appendix A upon a Termination of
Employment after Normal Retirement Age before such Accounts vest in accordance
with Section 5.2, subject to restoration of forfeitures upon re-employment as
provided in Section 5.5.

 

- 13 -



--------------------------------------------------------------------------------

5.5.    Restoration of Forfeitures. Effective January 1, 2010, if a Participant
or Former Participant who forfeits an amount credited to an Account in
accordance with Section 5.4 on account of a Termination of Employment (other
than a Termination of Employment for Cause) is rehired as an Eligible Employee
within twelve months of such a Termination of Employment, the balance of an
Account so forfeited shall be restored to an Account of the Participant with the
same Type designation as the forfeited Account, and shall be subject to vesting
schedules as if such Termination of Employment had not occurred. For purposes of
determining the Years of Service for vesting of such a Participant, the time
between such a Termination of Employment and the date of re-employment of the
Participant shall be treated as a period of continuous employment with the
Employer.

A Participant or Former Participant who forfeits an amount credited to an
Account in accordance with Section 5.4 that is exempt from section 409A of the
Internal Revenue Code (e.g., an amount payable within two and one-half months
after the year in which the amount would have become vested) may request in
writing a right to receive a payment in accordance with subsection 5.3(b) of an
agreed upon amount, subject to compliance with the noncompetition provisions of
Section 5.4 or an alternate agreement not to compete. Such a request shall be
approved or disapproved by the CEO or the Committee, at his or its sole
discretion, on a case by case basis.

5.6.    Non-Competition/Solicitation and Extended Vesting Provisions.
Notwithstanding anything to the contrary herein, if a Type of Account is
designated as a “Non-Competition/Solicitation” or “NCS” Type, then the following
provision applies in lieu of the Section 5.3 Provisions:

If a Participant incurs a Termination of Employment before the Account becomes
100% vested, the unvested portion of such Account shall not be forfeited merely
because of a Termination of Employment before the relevant scheduled vesting
date or dates, but shall continue to vest on the relevant scheduled vesting date
or dates so long as the Participant does not engage in a Competitive Activity or
a Soliciting Activity, as defined in Section 5.4, until such time; provided,
however, that the unvested portion of such Account shall continue to vest on the
relevant scheduled vesting date or dates regardless of whether Participant
subsequently engages in a Competitive Activity or a Soliciting Activity if the
Termination of Employment was by the Company (or any of its Affiliated
Companies) and not for Cause.

Notwithstanding anything to the contrary herein, if a Type of Account is
designated as a “Non-Competition/Solicitation No Exception” or “NCSNE” Type,
then the following provision applies in lieu of the Section 5.3 Provisions:

If a Participant incurs a Termination of Employment before the Account becomes
100% vested, the unvested portion of such Account shall not be forfeited merely
because of a Termination of Employment before the relevant scheduled vesting
date or dates, but shall continue to vest on the relevant scheduled vesting date
or dates so long as the Participant does not engage in a Competitive Activity or
a Soliciting Activity, as defined in Section 5.4, until such time.

 

- 14 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, if a Type of Account is
designated as an “Extended Vesting Provisions” Type, the provisions of
Section 5.3 shall be inapplicable to such Account and the relevant scheduled
vesting date or dates shall change upon the occurrence of a voluntary
Termination of Employment (but not any other Termination of Employment) as
follows:

If a Participant incurs, or gives notice of, a voluntary Termination of
Employment, any scheduled vesting date or dates that otherwise would have
occurred prior to the first anniversary of the date on which such voluntary
Termination of Employment occurred shall be deferred until the first anniversary
of the date on which such voluntary Termination of Employment occurred. Any
prohibition from engaging in a Competitive Activity or a Soliciting Activity, as
defined in Section 5.4, applicable to such Account shall continue to apply
through such deferred vesting date. Any remaining portion of such Account that
remains unvested after such first anniversary shall continue to vest on the
originally scheduled vesting date or dates so long as the Participant does not
engage in a Competitive Activity or a Soliciting Activity, as defined in
Section 5.4, until such time.

ARTICLE VI – PHANTOM INVESTMENT

Each Participant’s Account shall consist of a cash subaccount and a stock unit
subaccount. An amount equal to the total of the Elective Deferrals and Matching
Credits shall be credited to the Participant’s stock unit subaccount. On or
before the first day of each Plan Year, the Committee shall determine which
portion of Stifel Deferrals shall be credited to a Participant’s cash subaccount
and which portion shall be credited to a Participant’s stock unit subaccount;
provided, however, that with respect to Participants not compensated primarily
on a commission basis, the Committee may, on or before the date that Stifel
Deferrals are credited to the Account of such a Participant, designate that all
or a portion of Stifel Deferrals for such Participant shall be credited to the
Participant’s cash subaccount with the remainder credited to the Participant’s
stock unit subaccount. The Committee’s determination with respect to allocation
of Stifel Deferrals between the cash subaccount and the stock unit subaccount
shall apply to future Plan Years unless otherwise determined by the Committee.

Amounts credited to the stock unit subaccount shall be recorded as stock units.

A Participant’s stock unit subaccount shall be credited with stock units
reflecting Stock with a value equal to the total dollar amount of Elective
Deferrals, Stifel Deferrals and Matching Credits attributable to such
subaccount. With respect to calendar year 2017, the value of stock units
allocated to the Account of a Participant compensated primarily on a commission
basis with respect to their monthly production shall be determined by the
closing price of a share of Stock on

 

- 15 -



--------------------------------------------------------------------------------

the New York Stock Exchange as of the last trading day of the month to which
that monthly production relates although the stock units will not be granted
until the following calendar year. Commencing on January 1, 2018 and thereafter,
the value of the stock units allocated to the Account of a Participant
compensated primarily on a commission basis with respect to their monthly
production shall be determined by the Committee in its discretion. The value of
stock units allocated to the Account of any other Participant shall be
determined by the closing price of a share of Stock on the New York Stock
Exchange as of the business day as of which such dollar amount is
credited. Notwithstanding the above, the Committee in its discretion may
establish a different pricing date for determining the value of stock units
allocated to the Account of a Participant.

Each stock unit shall represent the obligation of the Company to transfer one
share of Stock to the Participant or Former Participant at the time provided in
Article VII, subject to the forfeiture provisions of this Plan. Notwithstanding
the foregoing, the Committee in its sole discretion may elect at the time of
payment to settle each stock unit in cash or in Stock or in a combination of
both.

If Stifel Financial Corp. pays a cash dividend on shares of Stock, the stock
unit subaccount of each Participant shall be credited with a number of stock
units equal to the amount of such dividend per share, multiplied by the number
of stock units credited to such subaccount on record date of such dividend, and
divided by the closing price of a share of Stock on the New York Stock Exchange
as of the date such cash dividend is paid to shareholders of Stock.

In the event of any stock dividend, stock split, combination or exchange of
shares of Stock, merger, consolidation, spin-off, recapitalization or other
distribution (other than normal cash dividends) of Stifel Financial Corp. assets
to stockholders, or any other change affecting shares of Stock or stock price,
such proportionate adjustments, if any, as the Committee in its sole and
absolute discretion may deem appropriate to reflect such change, shall be made
with respect to the stock unit subaccount of the Participant.

Amounts credited to the cash subaccount shall deem to be invested in a Valuation
Fund determined in accordance with procedures established by the Committee from
time to time. A Participant may make investment directions on such Participant’s
Deferral and Investment Election Form if permitted by the Committee. Any amounts
credited to a Participant’s cash subaccount with respect to which a Participant
does not provide investment direction shall be credited with earnings based on a
default Valuation Fund determined by the Committee, in its sole and absolute
discretion. A Participant’s cash subaccount shall be adjusted periodically to
reflect investment gains and losses on the deemed investment.

Each Valuation Fund shall reflect the rate of return on a predetermined actual
investment or a reasonable rate of interest. The Valuation Funds are used solely
to calculate the earnings or loss that is credited to each Participant’s
Account, and not to represent any beneficial interest on the part of the
Participant in the actual Fund or other property of the Employer. The
determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Committee in its reasonable discretion. If an award
agreement does not specify the Valuation Fund for an Account, the Account shall
be maintained as a stock unit subaccount.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE VII – DISTRIBUTION OF BENEFITS

7.1.    Designated Payment Date. Subject to the provisions of this Article VII
(including earlier distribution upon death, disability or Termination of
Employment), the balance of an Account of a Participant or Former Participant
shall become payable immediately after the end of the Plan Year (unless another
period is specified) as of which such amounts were designated to be paid in
accordance with their Type (the “Designated Payment Date”) and shall be paid in
accordance with Sections 7.8 through 7.10.

The Number of Years Until Payout associated with the Type applicable to an
Account means the number of consecutive Plan Years beginning with the Plan Year
for which an amount was credited to such Account and ending with the succeeding
Plan Year designated for such Type.

If the Number of Years Until Payout applicable to an Account is designated as
“annual” (e.g., Type “RA”), the portion of the Account that is vested at the end
of each Plan Year while the Participant is still employed shall become payable
immediately after the end of such Plan Year and shall be paid no later than two
and one-half months after the end of such Plan Year. The balance of a cliff
vesting Account that becomes fully vested as the end of the designated Plan Year
while the Participant is still employed shall be paid no later than two and
one-half months after the end of such Plan Year.

Notwithstanding the above, the award agreement for an Other Deferral may specify
a specific payment date other than the last day of a Plan Year, in which case
such an Account shall become payable on such date, and shall be paid in
accordance with Sections 7.8 through 7.10.

7.2.    Payment of Benefits Upon Death. If a Participant or Former Participant
whose employment with all Employers has not terminated dies before the complete
distribution of one or more of his or her Accounts, the Participant or Former
Participant shall become 100% vested in his Accounts; and the balance of such
Accounts shall become payable to the Beneficiary of the Participant or Former
Participant and shall be paid in accordance with Sections 7.8 through 7.10.
Also, if a Participant or Former Participant whose employment with all Employers
has terminated, but whose Account(s) have not yet become vested or are not yet
forfeited (because of the extended vesting provisions of the Plan) dies before
his or her Accounts have become vested or are forfeited, the Participant or
Former Participant shall become 100% vested in his Accounts; and the balance of
such Accounts shall become payable to the Beneficiary of the Participant or
Former Participant and shall be paid in accordance with Sections 7.8 through
7.10.

7.3.    Payment of Benefits Upon Disability. If a Participant or Former
Participant incurs a Termination of Employment on account of a Disability before
the complete distribution of his Accounts, the Participant or the Former
Participant shall become 100% vested in his or her Accounts; and the balance of
such Accounts shall become payable upon such a Termination of Employment and
shall be paid in accordance with Sections 7.8 through 7.10.

7. 4.    Payment of Benefits Upon Retirement. If a Participant or Former
Participant incurs a Termination of Employment after attaining his or her Normal
Retirement Age before all or a portion of an Account of the Participant that is
coded as “Mandatory” (M) or “Elective” (E)

 

- 17 -



--------------------------------------------------------------------------------

pursuant to Appendix A becomes vested under another Section of the Plan, the
Participant or Former Participant shall become 100% vested in the portion of
such Account that was unvested at such Termination of Employment on the first
anniversary of the Participant’s, or Former Participant’s, Normal Retirement
Date, provided that the Participant or Former Participant does not experience a
forfeiture under Article V within the one-year period after the Participant’s
Normal Retirement Date. The portion of such Participant’s Account that was fully
vested on the date of the Participant’s Termination of Employment shall be
become payable upon such Termination of Employment and shall be paid in
accordance with Sections 7.8 through 7.10 (including the six month delay
prescribed in Section 7.9). The portion of the Account of a Participant or
Former Participant that becomes vested on the first anniversary of the
Participant’s, or Former Participant’s, Normal Retirement Date, shall become
payable:

(a)    for an Account relating to an award made before February 5, 2013,
immediately after the end of the Plan Year in which such amounts became vested;
or

(b)    for an Account relating to an award made on or after February 5, 2013,
immediately upon the date such amounts become vested; and shall be paid in
accordance with Sections 7.8 through 7.10; provided, however, that awards
granted prior to the 2010 Amendment and Restatement of the Plan will continue to
be subject to the corresponding terms of the plan documents in effect at the
time the award was granted.

7.5.    Payment of Benefits Upon Termination of Employment Prior to Death,
Disability or Retirement. If a Participant or Former Participant incurs a
Termination of Employment before his or her death, Disability, Normal Retirement
Age or the Designated Payment Date of one or more of his or her Accounts or
incurs a Termination of Employment after his or her Normal Retirement Age in the
case of an Account that is not coded as “Mandatory” (M) or “Elective” (E)
pursuant to Appendix A, the vested portion of the balance of the Participant’s
or Former Participant’s Accounts shall become payable and shall be paid in
accordance with Sections 7.8 through 7.10 (including the six month delay
prescribed in Section 7.9). Any portion of such Accounts that is not vested as
of the date of the Participant’s or Former Participant’s Termination of
Employment shall be forfeited, except as provided in Section 5.3.

Previously forfeited amounts that are restored to an Account in accordance with
Section 5.5 (Participants rehired within twelve months), shall be payable as if
the Termination of Employment that caused such forfeiture had not occurred;
provided that amounts that would have been payable to the Participant as of a
Designated Payment Date that occurred after such Termination of Employment and
before the date of re-employment shall be paid before the end of the Plan Year
in which the Participant is re-employed (i.e., within the same calendar year in
which the amount would have been paid if the Termination of Employment had not
occurred).

7.6.    Adjustment for Investment Gains and Losses Upon a Distribution. Upon a
distribution pursuant to this Article VII, the balance of a Participant’s or
Former Participant’s Account shall be determined as of the month-end valuation
date immediately preceding the date of the distribution and shall be adjusted
for investment gains and losses that have accrued to the date of distribution
but which have not been credited.

 

- 18 -



--------------------------------------------------------------------------------

7.7    Right of Offset. Upon a distribution pursuant to this Article VII, the
Committee shall have the right to offset the balance of a Participant’s or
Former Participant’s Account (as determined in accordance with Section 7.6) by
any or all amounts that such Participant or Former Participant owes the
Employer.

7.8.    Form of Payment of Distributable Benefit. The cash subaccount of a
Participant’s or Former Participant’s Account shall be distributed in a cash
lump sum and the stock unit subaccount shall be distributed, in shares of Stock,
with cash in lieu of fractional shares or fractional shares rounded up to the
next whole share; provided, however, that in the sole discretion of the
Committee, a Participant’s or Former Participant’s stock unit subaccount may be
settled in cash. Shares of Stock shall be paid from the available shares of
Stock in any Employer employee incentive plan, other shareholder-approved stock
plan maintained by the Company or an Affiliate, the treasury or open market
purchases, as determined by the Committee.

7.9.    Six Month Deferral. Notwithstanding anything to the contrary in this
Article VII, a payment on account of Termination of Employment may not be made
until at least six months after such a Termination of Employment. Any payment
otherwise due in such six month period shall be suspended and become payable at
the end of such six month period.

7.10.    Actual Date of Payment. An amount payable on a date specified in this
Article VII shall be paid as soon as administratively feasible after such date;
but no later than the later of (a) the end of the calendar year in which the
specified date occurs; or (b) the fifteenth day of the third calendar month
following such specified date, provided the Participant (or Beneficiary) is not
permitted to designate the taxable year of the payment; provided that, an amount
that becomes payable at vesting shall be paid no later than March 15 following
the calendar year in which the amount becomes vested. The payment date may be
postponed further if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or Beneficiary), and the payment is made in the first calendar year in which
the calculation of the amount of the payment is administratively practicable.

ARTICLE VIII – ADMINISTRATION

8.1.    Committee. The Plan shall be administered by a Committee. The Committee
shall be responsible for the general operation and administration of the Plan
and for carrying out the provisions thereof.

The Committee shall consist of one or more employees of the Employer appointed
by the Chief Executive Officer of the Company. The Chief Executive Officer may
change such appointments from time to time provided that such changes are
prescribed in writing to the extent of enabling interested parties to ascertain
the person or persons responsible for operating the Plan. In absence of such an
appointment, the Chief Executive Officer shall serve as the plan administrator.

 

- 19 -



--------------------------------------------------------------------------------

The Committee may appoint one or more of its members to carry out any particular
duty or duties or to execute any and all documents. Any documents so executed
shall have the same effect as if executed by all such persons. Such appointment
shall be made by an instrument in writing that specifies which duties and powers
are so allocated and to whom each such duty or power is so allocated.

The Committee or plan administrator may delegate to any employees or agents who
are not members of the Committee such duties and powers, both ministerial and
discretionary, as it deems appropriate.

8.2.    General Powers of Administration. The Committee shall have all powers
necessary or appropriate to enable it to carry out its administrative duties.
Not in limitation, but in application of the foregoing, the Committee shall have
the duty and power to interpret the Plan and determine all questions that may
arise hereunder as to the status and rights of Eligible Employees, Participants,
Former Participants and Beneficiaries. The Committee may exercise the powers
hereby granted in its sole and absolute discretion. No member of the Committee
shall be personally liable for any actions taken by the Committee unless the
member’s action involves willful misconduct.

8.3.    Indemnification of Committee. The Company shall indemnify the members of
the Committee against any and all claims, losses, damages, expenses, including
attorneys’ fees, incurred by them, and any liability, including any amounts paid
in settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

8.4.    Claims for Benefits. A Participant, Former Participant or Beneficiary
may claim any benefit to which he or she is entitled under this Plan by a
written notice to the Committee. If a claim is denied, it must be denied within
a reasonable period of time, and be contained in a written notice stating the
following:

(a)    The specific reason for the denial.

(b)    Specific reference to the Plan provision on which the denial is based.

(c)    Description of additional information necessary for the claimant to
present his claim, if any, and an explanation of why such material is necessary.

(d)    An explanation of the Plan’s claims review procedure.

The claimant will have sixty days to request a review of the denial by the
Committee, which will provide a full and fair review. The request for review
must be in writing delivered to the Committee. The claimant may review pertinent
documents, and he may submit issues and comments in writing. The decision by the
Committee with respect to the review must be given within sixty days after
receipt of the request, unless special circumstances require an extension (such
as for a hearing). In no event shall the decision be delayed beyond 120 days
after receipt of the request for review. The decision shall be written in a
manner calculated to be understood by the claimant, and it shall include
specific reasons and refer to specific Plan provisions as to its effect.

 

- 20 -



--------------------------------------------------------------------------------

8.5.    Written Requirements. The requirement that any action be in writing may
be satisfied by electronic media reasonably accessible to interested parties.

ARTICLE IX – AMENDMENT AND TERMINATION

The Compensation Committee of the Board may, at any time or from time to time,
modify or amend in whole or in part any or all provisions of the Plan. In
addition, the Compensation Committee of the Board reserves the right and may
terminate the Plan in whole or in part, subject to the restrictions set forth in
Treas. Reg. §1.409A-3(j)(4), but such termination shall not affect the Deferral
and Investment Election Forms then in effect, except that no additional Earnings
may be deferred by Participants to the Plan after the date of termination of the
Plan.

A termination of the Plan must comply with the provisions of section 409A of the
Code and the regulations and guidance promulgated thereunder, including, but not
limited to, restrictions on the timing of final distributions and the adoption
of future deferred compensation arrangements.

Upon termination of the Plan, no additional contributions shall be made to the
Plan by a Participant and the Employer, and benefits will vest in accordance
with the terms set forth in Article V and shall be distributed in accordance
with the terms set forth in Article VII.

ARTICLE X – GENERAL PROVISIONS

10.1.    Non-Alienation of Benefits. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or change any right or benefit under this Plan shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefits. If the
Participant, Former Participant or Beneficiary becomes bankrupt, or attempts to
anticipate, alienate, sell, assign, pledge, encumber, or change any right
hereunder, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event, the Committee may hold or apply the same
or any part thereof for the benefit of the Participant, Former Participant or
Beneficiary, spouse, children, or other dependents, or any of them in such
manner and in such amounts and proportions as the Committee may deem proper.

Distribution pursuant to a domestic relations order of all or any portion of the
Participant’s Benefit Amount may be paid to an Alternate Payee (as defined in
section 414(p) of the Code) who is a former spouse in an amount specified in
such domestic relations order in a lump-sum cash payment as soon as
administratively feasible after the Plan Administrator determines that the order
is a domestic relations order (as defined in section 414(p)(1)(B) of the Code).

 

- 21 -



--------------------------------------------------------------------------------

10.2.    Source of Payment. Participants and Participants’ Beneficiaries shall
be unsecured general creditors, with no secured or preferential rights to any
assets of the Employer or any other party for payment of benefits under this
Plan. Any property held by the Employer for the purpose of generating the cash
flow for payment of benefits shall remain as general, unpledged, and
unrestricted assets. The Employer’s obligation under this Plan shall be an
unfunded and unsecured promise to pay money in the future.

Benefits payable by any corporation or other entity included in the definition
of the Employer shall be paid by such entity out of its general assets. The
obligation to pay benefits allocated to the Account of a Participant under this
Plan shall be the obligation of the respective Employer of the Participant for
whom the Participant performed the services to which such deferred compensation
was attributable. A Participant shall not have any rights with respect to
payment of benefits from any Employer under this Plan other than the unsecured
right to receive payments from such Employer.

10.3.    Subordination of Obligations. The obligations of the Employers under
this Plan shall be subordinate in right of payment and subject to the prior
payment or provision for payment in full of all claims of all other present and
future creditors of each such respective Employer whose claims are not similarly
subordinated and to claims which are now or hereafter expressly stated in the
instruments creating such claims to be senior in right of payment to the claims
of the class of this claim arising out of any matter occurring prior to the date
on which such Employer’s obligation to make such payment matures consistent with
the provisions hereof. Claims hereunder shall rank pari passu with claims
similarly subordinated. As a condition of participating in this Plan, the
Committee may require a Participant to sign a subordination agreement, such as a
form required by FINRA or other regulatory agency for purposes of increasing the
Employer’s capital, or any similar form.

10.4.    Contractual Right to Benefits Funding. The Plan creates and vests in
each Participant a contractual right only to the benefits to which he is
entitled hereunder, enforceable by the Participant against the Employer. The
benefits to which a Participant, Former Participant or Beneficiary, as the case
may be, is entitled under the Plan shall be paid from the general assets of the
Employer.

10.5.    No Employment Agreement. The Plan is not a contract of employment, and
participation in the Plan shall not confer on any employee the right to be
retained in the employ of the Employer or any Affiliated Company. The right of a
Participant or Former Participant to a distribution under the Plan is intended
as a supplemental component of the overall employment agreement between the
Employer and the Participant.

10.6.    Successor to Company. The Employer shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Employer,
expressly and unconditionally to assume and agree to perform the Employer’s
obligations under this Plan, in the same manner and to the same extent that the
Employer would be required to perform. Accordingly, this Plan and the related
Deferral and Investment Election Forms shall be binding upon, and the term
“Employer” shall include any successor or assignee to the business or assets of
the Employer.

 

- 22 -



--------------------------------------------------------------------------------

10.7.    Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted, and the Company
shall have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.

10.8.    Entire Plan. This document and any amendments contain all the terms and
provisions of the Plan and shall constitute the entire Plan, any other alleged
terms or provisions being of no effect.

10.9.    Interpretation and Governing Law. The terms and provisions of this Plan
shall be construed according to the principles, and in the priority, as follows:
first, in accordance with the meaning under, and which will bring the Plan into
conformity with, section 409A of the Code; and secondly, in accordance with the
laws of the State of Missouri. The Plan shall be deemed to contain the
provisions necessary to comply with such laws. If any provision of this Plan
shall be held illegal or invalid, the remaining provisions of this Plan shall be
construed as if such provision had never been included. Wherever applicable, the
masculine pronoun as used herein shall include the feminine, and the singular
shall include the plural. The term profit shall mean profit or loss, as the case
may be, and the term credit shall mean credit or charge, as the case may be.

The Plan and all awards granted hereunder are intended to comply with, or
otherwise be exempt from, Code section 409A. The Plan and all Awards granted
under the Plan shall be administered, interpreted, and construed in a manner
consistent with Code section 409A to the extent necessary to avoid the
imposition of additional taxes under Code section 409A(a)(1)(B). Should any
provision of the Plan, any Award Agreement, or any other agreement or
arrangement contemplated by the Plan be found not to comply with, or otherwise
be exempt from, the provisions of Code section 409A, such provision shall be
modified and given effect (retroactively if necessary), in the sole discretion
of the Committee, and without the consent of the holder of the Award, in such
manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Code section 409A. Notwithstanding
anything in the Plan to the contrary, in no event shall the Committee exercise
its discretion to accelerate the payment or settlement of an award where such
payment or settlement constitutes deferred compensation within the meaning of
Code section 409A unless, and solely to the extent that, such accelerated
payment or settlement is permissible under Treasury Regulation section
1.409A-3(j)(4) or any successor provision.

10.10.    Withholding. The Employer shall withhold from amounts due under this
Plan, the amount necessary to enable the Employer to remit to the appropriate
government entity or entities on behalf of the Participant as may be required by
the federal income tax withholding provisions of the Code, by an applicable
state’s income tax, or by an applicable city, county or municipality’s earnings
or income tax act. The Employer shall withhold from the payroll of, or collect
from, a Participant the amount necessary to remit on behalf of the Participant
any FICA taxes which may be required with respect to amounts accrued by a
Participant hereunder, as determined by the Company.

10.11.    Forum Selection. Any claim or action filed in court or any other
tribunal in connection with the Plan by or on behalf of a Participant or
Beneficiary shall be brought or filed only

 

- 23 -



--------------------------------------------------------------------------------

in the United States District Court for the Eastern District of Missouri, or if
that Court does not or would not have subject matter jurisdiction over the claim
asserted, then such claim or action shall be filed only in the Circuit Court of
St. Louis County, Missouri.

IN WITNESS WHEREOF, Stifel Financial Corp. has caused this Instrument to be
executed by its duly authorized officer as authorized by its Board of Directors
this 6th day of February, 2017.

 

STIFEL FINANCIAL CORP. By:  

/s/ Mark P. Fisher

Title:   Corporate Secretary

 

- 24 -



--------------------------------------------------------------------------------

APPENDIX A

STIFEL FINANCIAL CORP.

WEALTH ACCUMULATION PLAN

TYPES OF DEFERRED COMPENSATION OPPORTUNITIES

The Types of each Deferred Compensation Opportunities is reflected in Accounts
in accordance with the following codes that determine the underlying terms,
including vesting and delivery (payment) dates.

TYPE: Admin Deferral (A-), Board Grant (BG-), FA Deferral (FA-), IS Deferral
(IS-), Non-Competition/Solicitation (NCS-), Non-Competition/Solicitation No
Exception (NCSNE-)

TERM: A period expressed in years (or fractions thereof) that ranges up to 15
years (#)

DESCRIPTION: Mandatory (M), Elective (E), Hiring Grant (this category is the
default and has no associated code)

VESTING/DELIVERY: Ratable Vesting and Ratable Delivery (RA), Ratable Vesting and
Cliff Delivery (R), Cliff Vesting and Cliff Delivery (C), Fully Vested and Cliff
Delivery (V)

MATCHING PERCENTAGE: A matching award is associated with the subject award
(CM#). For example, a 25% matching award would have the code CM25.

OTHER FEATURES: Extended Vesting Provisions (EVP)

Examples of awards:

“A-3 R” is an Admin deferral hiring grant that vests ratably over three years
and is cliff delivered with no match.

“A-5 M RA CM25” is an Admin deferral mandatory award that vests ratably over 5
years and is delivered ratably with a 25% matching award.

“FA-7 C” is an FA deferral that cliff vests after 7 years and is cliff delivered
with no match.

“NCS-5 RA EVP” is a hiring grant that vests ratably over 5 years and is
delivered ratably, with non-competition/solicitation obligations (but no service
condition), extended vesting provisions and no match.

 

- 25 -